DETAILED ACTION
This correspondence is in response to the communications received May 11, 2022.  Claims 1-12 are under consideration.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Relevant Prior Art
In addition to the Jeong reference used as the primary reference in the rejection of claim 3 below, which discloses the different thicknesses of the two oxide semiconductor layers, the following reference discloses the same concept as well.

Akimoto et al. (US 8,426,868) discusses in col. 6, 44-67 discuss that both 103 and 106 are oxide semiconductor layers, “In-Ga-Zn-O”.  Fig. 1A, shown below. 

    PNG
    media_image1.png
    513
    789
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jeong et al. (US 8,058,645) in view of Kang et al. (US 2012/0223300 – hereinafter referred to as “Kang ‘300”) in view of Kang et al. (US 2011/0104833 – hereinafter referred to as “Kang ‘833”) in view of Kim et al. (US 2010/0044700).

    PNG
    media_image2.png
    445
    657
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    544
    847
    media_image3.png
    Greyscale

Regarding claim 3, the prior art of Jeong discloses in Figs. 1 and 8, a semiconductor device comprising:

a substrate (10, col. 4, line 27, “substrate 10”);

a gate electrode (11, col. 4, line 26, “gate electrode 11”) with tapered side surfaces over the substrate (as can be seen above in Fig. 1, where 11 have tapering sidewalls);

a first insulating film (12, col. 4, line 31, “gate insulating layer 12”) comprising silicon oxide, silicon nitride, silicon oxynitride, and silicon nitride oxide (col. 4, lines 56-58, “The gate insulating layer 12 may include, e.g. silicon dioxide (SiO2) or silicon nitride (SiNX)”) over the gate electrode (12 is located on 11);

an oxide semiconductor film (13, col. 4, lines 33-34, “oxide semiconductor layer 13”) over and in contact with the first insulating film (13 is formed on 12), 

the oxide semiconductor film comprising a first oxide film (13a) comprising indium and gallium (col. 4, lines 37-39, “The oxide semiconductor layer 13 may include a GaInZnO (GIZO) bilayer structure including a lower layer 13a and an upper layer 13b”) and a second oxide film (13b) overlapping with the first oxide film (13b is formed on 13a) and comprising indium and gallium (col. 4, lines 37-39, “The oxide semiconductor layer 13 may include a GaInZnO (GIZO) bilayer structure including a lower layer 13a and an upper layer 13b”);

a first conductive film (14a, col. 4, lines 44-49 and “conductive pattern” discussed in col. 5, lines 40-44) over and in contact with a top surface of the second oxide film (14a is over and in contact with a left top and side surface of 13), the first conductive film being in contact with a side surface of the first oxide film and a side surface of the second oxide film (14a is on a top surface and side surface of 13b and further 14a is on a side surface of 13a);

a second conductive film (14b, lines 44-49 and “conductive pattern” discussed in col. 5, lines 40-44) over and in contact with the top surface of the second oxide film (14b is on the top surface of right side of 13b), the second conductive film (14b) being in contact with a side surface of the first oxide film (14b on right side top surface of 13b and on the side surface of 13b) and a side surface of the second oxide film (14b is on the right side surface of 13a);

an insulating film (looking to Fig. 8, layer 15, col. 8, lines 13-18) over the oxide semiconductor film (15 is over 13), the first conductive film (15 is over 14a), and the second conductive film (15 is over 14b); and

wherein the second conductive film (14b) is electrically connected to a first pixel electrode (317, col. 7, lines 40-45 where 317 is an electrode of an OLED pixel device) via an opening (discontinuity in 15),

wherein a thickness of the side surface of the first oxide film is different from a thickness of the side surface of the second oxide film in a cross-sectional view (col. 6, lines 30-34, “ the thickness of the upper layer 13b is preferably thicker than that of the lower layer 13a”), 

wherein a top surface of the gate electrode (looking to Fig. 1, the top surface of 11) is provided below or substantially aligned with a bottom surface of the first conductive film in a region where the gate electrode overlaps with the first conductive film (14a overlaps vertically with 11).

First, Jeong does not disclose,
“a first insulating film comprising a stack of two or more of silicon oxide, silicon nitride, silicon oxynitride, and silicon nitride oxide over the gate electrode”.

    PNG
    media_image4.png
    571
    830
    media_image4.png
    Greyscale

The prior art of Kang ‘300 discloses in Fig. 2, provided above, 
a first insulating film comprising a stack of two or more of silicon oxide, silicon nitride, silicon oxynitride, and silicon nitride oxide over the gate electrode (two gate insulators shown as 140p and 140q, ¶ 0040, “The gate insulating layer 140 comprises a first gate insulating layer 140p including silicon nitride (SiNx) and a second gate insulating layer 140q including silicon oxide (SiOx)”).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“a first insulating film comprising a stack of two or more of silicon oxide, silicon nitride, silicon oxynitride, and silicon nitride oxide over the gate electrode”,

in the invention or system of Jeong as taught by Kang ‘300, for the purpose of gaining the benefit of the silicon nitride film with higher dielectric strength for thinner material thickness and the benefit of the silicon oxide compatibility with the oxide semiconductor material.  

Second, Jeong does not disclose that there are two insulating films of the “second insulating film” and the “third insulating film” over the thin film transistor, and Jeong only discloses the one insulating film 15 in Fig. 1, so Jeong therefore does not disclose,
“a second insulating film over the oxide semiconductor film, the first conductive film, and the second conductive film; and
a third insulating film over the second insulating film”.

    PNG
    media_image5.png
    525
    839
    media_image5.png
    Greyscale

The prior art of Kang ‘833 discloses in Fig. 7, provided above,
a second insulating film (24, “insulating layer 24”, ¶ 0024) over the oxide semiconductor film (24 over 18a, ¶ 0020 discusses 18a being an oxide semiconductor layer), the first conductive film (24 is over 22a), and the second conductive film (24 is over 22b); and
a third insulating film (26, “insulating layer 26”, ¶ 0024) over the second insulating film (26 is over 24)”.

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“a second insulating film over the oxide semiconductor film, the first conductive film, and the second conductive film; and
a third insulating film over the second insulating film”,

in the invention or system of Jeong as taught by Kang ‘833, for the purpose of passivating the thin film transistor with the second insulating film for protection during subsequent fabrication steps and then forming a planarizing third insulating film to provide a flat surface for fabricating the light emitting elements for the benefit of uniform light output.

Third, the Jeong does not discuss the crystallinity of the GIZO active oxide semiconductor material and therefore does not disclose,
“wherein any one of the first oxide film and the second oxide film is crystalline”.

The prior art of Kim discloses in paragraph 0012, wherein GIZO material can “be … partially crystalline, or crystalline”, so as both the layers 13a and 13b of Jeong are GIZO material, then Kim discloses,
“wherein any one of the first oxide film and the second oxide film is crystalline”.

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“wherein any one of the first oxide film and the second oxide film is crystalline”,

in the invention or system of Jeong as taught by Kim, for the purpose of improving the reliability and electrical performance properties of the oxide semiconductor layers.

Regarding claim 6, Jeong et al. disclose the semiconductor device according to claim 3, and Jeong discloses in Fig. 1, wherein the first conductive film (14a) and the second conductive film (14b) overlap with the gate electrode (both 14a and 14b have portions which vertically overlap with 11).

Regarding claim 9, Jeong et al. disclose the semiconductor device according to claim 3, and Jeong discloses in Fig. 8, wherein the second conductive film extends beyond the opening (second conductive film 14b extends in either direction beyond the opening which has been identified as the discontinuity in 15 where the via portion of 317 resides).

Regarding claim 12, Jeong et al. disclose the semiconductor device according to claim 3, and Kim discloses in ¶ 0036, wherein the first electrode comprises indium and zinc (“The sources and drains 16a … 16b …may be formed of a conductive material … IZO”, where IZO is indium zinc oxide). 


Double Patenting
The terminal disclaimer filed on May 11, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,886,413 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  This terminal disclaimer overcomes the double patenting rejection and is hereby withdrawn.


Allowable Subject Matter
Claims 1, 2, 4, 5, 7, 8, 10 and 11 are allowed. 
The prior art fails to disclose the combination of claimed features in conjunction with the limitation of, “wherein a thickness of the side surface of the first oxide film is larger than a thickness of the side surface of the second oxide film in a cross-sectional view”.  The closest prior art of Jeong, in fact teaches away wherein the upper oxide semiconductor is thicker than the lower oxide semiconductor, see col. 6, lines 30-35.  Other prior art such as  Lee et al. (US 8,647,934) Fig. 1E shown below, is silent about the thicknesses.

    PNG
    media_image6.png
    373
    533
    media_image6.png
    Greyscale

Another similar reference, Kim et al. (US 8,410,479) Fig. 1, shown below, is silent about the thicknesses.

    PNG
    media_image7.png
    425
    537
    media_image7.png
    Greyscale



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Response to Arguments
Applicant’s arguments with respect to claim 3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eduardo A Rodela whose telephone number is (571)272-8797. The examiner can normally be reached M-F, 8:30-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B Green can be reached on (571) 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDUARDO A RODELA/Primary Examiner, Art Unit 2893